UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YVONNE FROST,

                                Plaintiff,
                                                                 19-CV-8595 (CM)
                    -against-
                                                                CIVIL JUDGMENT
N.Y.P.D.; NYC M.T.A.; CITY OF NEW
YORK (HRA); BRONX SUPREME COURT,

                                Defendants.

         Pursuant to the order issued November 18, 2019, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(i).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     November 18, 2019
           New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge
